Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 3 are pending in this application. Claims 1 and 3 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Minwoo (US-20200026960-A1, hereinafter simply referred to as Park) in view of Jung, Soonhong (US-20160048733-A1, hereinafter simply referred to as Jung).

Regarding independent claims 1 and 3, Park teaches:
A road line detection method (See at least Park, ¶ [0014], FIG. 4) comprising: inputting an image (See at least Park, ¶ [0035], FIG. 1A#102) acquired by an imaging unit (See at least Park, ¶ [0035], FIG. 10#1068) mounted on a vehicle (See at least Park, ¶ [0035], FIG. 10#1000) to a classifier (See at least Park, ¶ [0034], FIG. 1A#104) that calculates, for each pixel (e.g., classes of objects in a scene--such as road markings, intersections, crosswalks, road boundaries, poles and signs… in ¶[0072] and FIG. 6 of Park), a confidence score (e.g., a confidence score in ¶[0186] of Park) representing likelihood that the object is represented in the pixel (See at least Park, ¶ [0034, 0056, 0060], FIGS. 1 – 6, 9 and 10, "…process 100 may include models 104 receiving one or more inputs, such as image data 102, and generating one or more outputs, such as pixel distances 108, angles 110, line classes 112, and/or cluster vectors 114…", "…One or more of the layers of the CNN 104A may hold values associated with the image data 102…", "…The fully connected layer may compute class scores…", "…the primary computer may be configured to provide a confidence score, indicating confidence in the chosen result…"), to calculate, for each pixel of the image, a confidence score (e.g., a confidence score in ¶[0186] of Park) that an object (e.g., classes of objects in a scene--such as road markings, intersections, crosswalks, road boundaries, poles and signs… in ¶[0072] and FIG. 6 of Park) represented in the pixel is a road line (See at least Park, ¶ [0034, 0056, 0060, 0072], FIGS. 1 – 6, 9 and 10, "…process 100 may include models 104 receiving one or more inputs, such as image data 102, and generating one or more outputs, such as pixel distances 108, angles 110, line classes 112, and/or cluster vectors 114…", "…One or more of the layers of the CNN 104A may hold values associated with the image data 102…", "…The fully connected layer may compute class scores…", "…the primary computer may be configured to provide a confidence score, indicating confidence in the chosen result…", "…various types of labels or annotations (as indicated by key 606) may be generated for classes of objects in a scene--such as road markings, intersections, crosswalks, road boundaries, poles and signs, and/or other objects – as the ground truth data 502 for association with the image (e.g., represented by training image data 510)…road markings may be further distinguished between solid lanes and dashed lanes, single and double lane lines, turn arrows and straight arrows, and/or by color (e.g., white and yellow lane lines); likewise, poles and signs may be further distinguished, in non-limiting examples, between traffic signs, street signs, light poles, etc…"), and a confidence score (e.g., a confidence score in ¶[0186] of Park) that the object (e.g., classes of objects in a scene--such as road markings, intersections, crosswalks, road boundaries, poles and signs… in ¶[0072] and FIG. 6 of Park) is another object (See at least Park, ¶ [0034, 0056, 0060, 0072], FIGS. 1 – 6, 9 and 10, "…process 100 may include models 104 receiving one or more inputs, such as image data 102, and generating one or more outputs, such as pixel distances 108, angles 110, line classes 112, and/or cluster vectors 114…", "…One or more of the layers of the CNN 104A may hold values associated with the image data 102…", "…The fully connected layer may compute class scores…", "…the primary computer may be configured to provide a confidence score, indicating confidence in the chosen result…", "…various types of labels or annotations (as indicated by key 606) may be generated for classes of objects in a scene--such as road markings, intersections, crosswalks, road boundaries, poles and signs, and/or other objects – as the ground truth data 502 for association with the image (e.g., represented by training image data 510)…road markings may be further distinguished between solid lanes and dashed lanes, single and double lane lines, turn arrows and straight arrows, and/or by color (e.g., white and yellow lane lines); likewise, poles and signs may be further distinguished, in non-limiting examples, between traffic signs, street signs, light poles, etc…"); detecting, among the respective pixels of the image, a pixel in which the confidence score (e.g., a confidence score in ¶[0186] of Park) for a road line is higher than the confidence score for another object (See at least Park, ¶ [0034, 0056, 0060, 0072, 0078], FIGS. 1 – 7, 9 and 10, "…process 100 may include models 104 receiving one or more inputs, such as image data 102, and generating one or more outputs, such as pixel distances 108, angles 110, line classes 112, and/or cluster vectors 114…", "…One or more of the layers of the CNN 104A may hold values associated with the image data 102…", "…The fully connected layer may compute class scores…", "…the primary computer may be configured to provide a confidence score, indicating confidence in the chosen result…", "…various types of labels or annotations (as indicated by key 606) may be generated for classes of objects in a scene--such as road markings, intersections, crosswalks, road boundaries, poles and signs, and/or other objects – as the ground truth data 502 for association with the image (e.g., represented by training image data 510)…road markings may be further distinguished between solid lanes and dashed lanes, single and double lane lines, turn arrows and straight arrows, and/or by color (e.g., white and yellow lane lines); likewise, poles and signs may be further distinguished, in non-limiting examples, between traffic signs, street signs, light poles, etc…", "…The ground truth data 502 may be used to encode the label classes 112 to each of the pixels (e.g., corresponding to the line pixel(s) that the pixel casts a vote for). The label classes 112 may each be denoted by a different value, such as 0 for solid lines, 1 for dashed lines, 2 for road boundary lines, 3 for posts, 4 for signs, 5 for road markings, and so on. As such, the ground truth data 502 may indicate the label class 112 for each line in the image…"); and detecting, as a road line, a straight line on which detected pixels are arranged (See at least Park, ¶ [0034, 0056, 0060, 0072, 0078], FIGS. 1 – 7, 9 and 10, "…process 100 may include models 104 receiving one or more inputs, such as image data 102, and generating one or more outputs, such as pixel distances 108, angles 110, line classes 112, and/or cluster vectors 114…", "…One or more of the layers of the CNN 104A may hold values associated with the image data 102…", "…The fully connected layer may compute class scores…", "…the primary computer may be configured to provide a confidence score, indicating confidence in the chosen result…", "…various types of labels or annotations (as indicated by key 606) may be generated for classes of objects in a scene--such as road markings, intersections, crosswalks, road boundaries, poles and signs, and/or other objects – as the ground truth data 502 for association with the image (e.g., represented by training image data 510)…road markings may be further distinguished between solid lanes and dashed lanes, single and double lane lines, turn arrows and straight arrows, and/or by color (e.g., white and yellow lane lines); likewise, poles and signs may be further distinguished, in non-limiting examples, between traffic signs, street signs, light poles, etc…", "…The ground truth data 502 may be used to encode the label classes 112 to each of the pixels (e.g., corresponding to the line pixel(s) that the pixel casts a vote for). The label classes 112 may each be denoted by a different value, such as 0 for solid lines, 1 for dashed lines, 2 for road boundary lines, 3 for posts, 4 for signs, 5 for road markings, and so on. As such, the ground truth data 502 may indicate the label class 112 for each line in the image…").
Park teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Park does not expressly disclose the concept of setting a correction region in a range assumed to include a road line in the image when the vehicle changes lanes; correcting, for each pixel included in the correction region, the confidence score for a road line or the confidence score for another object in such a way that the confidence score for a road line is high relative to the confidence score for another object.
Nevertheless, Jung teaches the concept of setting a correction region in a range assumed to include a road line in the image when the vehicle changes lanes (See at least Jung, ¶ [0035, 0049, 0059, 0083], FIGS. 1 – 3, 5 – 11 and 13 – 15, "…FIGS. 11a, 11b and 11c (collectively referred to as FIG. 11) provide an exemplary method for detecting lanes applied to a case that a vehicle changes the lane…", "…In the stage of S110, a lane detector generates at least one spatiotemporal image by storing along the time axis at least one line image that contains pixels corresponding to at least one horizontal line established in a road…", "…FIG. 3 is a drawing that describes a corrected spatiotemporal image. FIG. 3(a) illustrates spatiotemporal images during lane change. FIG. 3(b) plots correction functions that will be applied to the spatiotemporal image of FIG. 3(a)…", "…FIG. 11 is a method for detecting lanes applied to a case that a vehicle changes the lanes…A spatiotemporal image as shown in FIG. 11(a) is converted to a corrected spatiotemporal image as shown in FIG. 11(b), where the path the lane points make is corrected to a straight line although the path inclines in the section within which the driver changes the lane (Ia and Ib in FIG. 11)…"); correcting, for each pixel included in the correction region, the confidence score (e.g., Hough transform in ¶[0074] of Jung) for a road line or the confidence score for another object in such a way that the confidence score for a road line is high relative to the confidence score for another object (See at least Jung, ¶ [0035, 0049, 0059, 0069, 0074, 0083], FIGS. 1 – 3, 5 – 11 and 13 – 15, "…FIGS. 11a, 11b and 11c (collectively referred to as FIG. 11) provide an exemplary method for detecting lanes applied to a case that a vehicle changes the lane…", "…In the stage of S110, a lane detector generates at least one spatiotemporal image by storing along the time axis at least one line image that contains pixels corresponding to at least one horizontal line established in a road…", "…FIG. 3 is a drawing that describes a corrected spatiotemporal image. FIG. 3(a) illustrates spatiotemporal images during lane change. FIG. 3(b) plots correction functions that will be applied to the spatiotemporal image of FIG. 3(a)… the correction functions of FIG. 3(b) linearize the lane patterns contained in the spatiotemporal image by motion-correcting the two or more line images, from the line image that corresponds to t.sub.c-t.sub.p+1, at which the spatiotemporal image was generated to the line image that corresponds to the present moment t.sub.c that constitute the spatiotemporal image…", "…the lane detector Hough transforms the binarized image and detects the straight lines that correspond to the lane patterns, as shown by step S520…the straight lines that correspond to the lane patterns may be detected by the existing technology for detecting the straight lines, taking into account the pixel values in the spatiotemporal image…", "…converting at least one corrected spatiotemporal image to a binarized image may be additionally processed among S610 and S620. In S620, the Hough transform may be applied into the said binarized image…", "…FIG. 11 is a method for detecting lanes applied to a case that a vehicle changes the lanes…A spatiotemporal image as shown in FIG. 11(a) is converted to a corrected spatiotemporal image as shown in FIG. 11(b), where the path the lane points make is corrected to a straight line although the path inclines in the section within which the driver changes the lane (Ia and Ib in FIG. 11)…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of setting a correction region in a range assumed to include a road line in the image when the vehicle changes lanes; correcting, for each pixel included in the correction region, the confidence score for a road line or the confidence score for another object in such a way that the confidence score for a road line is high relative to the confidence score for another object as disclosed in the device of Jung to modify the known and similar device of Park for the desirable and advantageous purpose of clearly identifying a lane even when there exists a noise that looks similar to a lane or a lane has been effaced or rendered untraceable, as discussed in Jung (See ¶ [0005]); thereby, helping to improve the overall system robustness by clearly identifying a lane even when there exists a noise that looks similar to a lane or a lane has been effaced or rendered untraceable.

Regarding dependent claim 3, Park modified by Jung above teaches:
wherein the processor is further configured to set a position and a range of the correction region on the image depending on a position relationship between a road line crossed by the vehicle when the vehicle changes lanes, and the vehicle (See at least Park, ¶ [0034, 0056, 0060, 0072, 0078], FIGS. 1 – 7, 9 and 10, "…process 100 may include models 104 receiving one or more inputs, such as image data 102, and generating one or more outputs, such as pixel distances 108, angles 110, line classes 112, and/or cluster vectors 114…", "…One or more of the layers of the CNN 104A may hold values associated with the image data 102…", "…The fully connected layer may compute class scores…", "…the primary computer may be configured to provide a confidence score, indicating confidence in the chosen result…", "…various types of labels or annotations (as indicated by key 606) may be generated for classes of objects in a scene--such as road markings, intersections, crosswalks, road boundaries, poles and signs, and/or other objects – as the ground truth data 502 for association with the image (e.g., represented by training image data 510)…road markings may be further distinguished between solid lanes and dashed lanes, single and double lane lines, turn arrows and straight arrows, and/or by color (e.g., white and yellow lane lines); likewise, poles and signs may be further distinguished, in non-limiting examples, between traffic signs, street signs, light poles, etc…", "…The ground truth data 502 may be used to encode the label classes 112 to each of the pixels (e.g., corresponding to the line pixel(s) that the pixel casts a vote for). The label classes 112 may each be denoted by a different value, such as 0 for solid lines, 1 for dashed lines, 2 for road boundary lines, 3 for posts, 4 for signs, 5 for road markings, and so on. As such, the ground truth data 502 may indicate the label class 112 for each line in the image…" Also, see at least Jung, ¶ [0035, 0049, 0059, 0069, 0074, 0083], FIGS. 1 – 3, 5 – 11 and 13 – 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666